OPINION — AG — **** AUTHORITY TO POLLUTION CONTROL COORDINATING BOARD AND DEPARTMENT OF POLLUTION CONTROL **** THE POLLUTION CONTROL COORDINATING BOARD IS AUTHORIZED TO RECEIVE AND DISBURSE FEDERAL FUNDS APPROPRIATED PURSUANT TO THE FEDERAL WATER POLLUTION CONTROL ACT. THE DEPARTMENT OF POLLUTION CONTROL DOES NOT QUALIFY AS THE SINGLE STATE AGENCY CHARGED WITH THE RESPONSIBILITY FOR ENFORCEMENT OF STATE LAWS FOR THE ABATEMENT OF WATER POLLUTION. CITE: 82 Ohio St. 1971 934 [82-934](K), 82 Ohio St. 1971 932.2 [82-932.2](4), 82 Ohio St. 1971 933 [82-933] (MICHAEL D. TINNEY)